DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Soga et al. (U.S. Patent Application Publication 2014/0103196).
Regarding claims 1-4, 13-15, Soga et al. disclose (Figs. 4) a method and a combining network for an array of single-photon avalanche diode (SPAD) devices (202a), comprising: a plurality of synchronous sampling circuits (30), each synchronous sampling circuit being coupled to an output of a corresponding SPAD device and being configured to generate an edge each time a detection event is detected; and a summation circuit (206) coupled to an output of each of the synchronous sampling circuits and configured to count a number of edges to generate a binary output value ([0053]).  Soga et al. also disclose (Fig. 4) a flip-flop (30) having a data input coupled to the output of the corresponding SPAD device and being clocked by a clock signal (SCLK; [0052]) as claimed.  Soga et al. further disclose ([0053]) the summation circuit comprises an adder tree that converts N-bit input into L-bit output where L=log2N as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (U.S. Patent Application Publication 2018/0372538) in view of Soga et al.
Regarding claim 1, 5, 6, Hata et al. disclose (Figs.) a combining network for an array of single-photon avalanche diode (SPAD) devices (2), comprising: a plurality of synchronous sampling circuits (20A), each synchronous sampling circuit being coupled to an output of a corresponding SPAD device and being configured to generate an edge each time a detection event is detected; and a summation circuit (40) coupled to an output of each of the synchronous sampling circuits and configured to count a number of edges to generate an output value.  Hata et al. also disclose the sampling circuits comprise an edge detection device having a first flip-flop (22), a second flip-flop (23) and a logic gate (25) as claimed.  Hata et al. do not specifically disclose a binary output value.  Soga et al. teach ([0053]) a similar device where the output is binary.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an output in the apparatus of Hata et al. in view of Soga et al. to better interface with further digital circuits as known and predictable. 
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soga et al. in view of Ozaki et al. (U.S. Patent Application Publication 2020/0041621).
Regarding claims 7-10, Soga et al. disclose the claimed invention as set forth above.  Soga et al. do not specifically disclose a histogram generation circuit as claimed.  Ozaki et al. teach (Fig. 4; [0046]) a similar device having a histogram generation circuit (52).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a histogram generation circuit in the apparatus of Soga et al. in view of Ozaki et al. to obtain TOF/distance information as taught, known and predictable. 
Claim(s) 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. in view of Soga et al., further in view of Ozaki et al.
Regarding claims 7, 11, 12, Hata et al. in view of Soga et al. disclose the claimed invention as set forth above.  Hata et al. and Soga et al. do not specifically disclose a histogram generation circuit as claimed.  Ozaki et al. teach (Fig. 4; [0046]) a similar device having a histogram generation circuit (52).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a histogram generation circuit in the apparatus of Hata et al. in view of Soga et al. and Ozaki et al. to obtain TOF/distance information as taught, known and predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH LUU/Primary Examiner, Art Unit 2878